Citation Nr: 0506191	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for onychomycosis of the 
fingernails and toenails.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 until 
October 1945, including honorable service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran served for three years 
as a surgical technician in the United States Army during 
World War II.  During this time, the veteran operated mainly 
in the Pacific theater, specifically in the Bismarch 
Archipelago, Luzon, Guinea and the South Philippines.  For 
his commendable service, the veteran received both a bronze 
star and an Asiatic Pacific Service medal, among other 
decorations.  Following his honorable discharge from service, 
the veteran maintains that he began suffering from a fungus 
growth on his fingernails and toenails that was later 
diagnosed as onychomycosis.  The veteran also notes that the 
armed forces were unaware of this type of infection until 
soldiers began developing it upon their return from the 
jungles of the South Pacific.  Unfortunately, the record does 
not contain any medical opinion as to whether it is at least 
as likely as not that any current fungus is related to the 
veteran's time in service.  Although the veteran's 
dermatologist has diagnosed and treated the onychomycosis for 
more than a decade, her treatment notes merely reflect the 
veteran's own subjective opinion of where his ailment 
originated.  The notes stop short of providing a medical 
opinion that it was at least as likely as not that the 
onychomycosis was service connected.

The veteran's service medical records are also unavailable to 
provide the requisite service connection, as no records were 
produced in response to the RO's request for medical records 
pertaining to the veteran through the National Personnel 
Records Center (NPRC).  It is presumed that the veteran's 
records were lost in the 1973 fire at the NPRC in St. Louis, 
Missouri.  

As a result of the records being destroyed, the VA is charged 
with a heightened duty to assist the veteran in 
reconstructing his service medical records.  The VA has 
largely fulfilled this requirement by requesting medical 
files from all of the private physicians which the veteran 
named as having provided him service, and by offering to use 
reasonable efforts to help gather any additional evidence 
that is necessary to support the veteran's claim.  The VA has 
also explained to the veteran in laymen's terms what is 
necessary to prove the veteran's claim; namely that there is 
a relationship between the current disease and the veteran's 
time in service.  However, it seems that as of this date the 
veteran has never undergone an exam in order to generate a 
medical opinion as to whether his fungal maladies are 
connected to his time in service.  Therefore, in an effort to 
fully assist the veteran in substantiating his claim, the 
Board finds that a remand is necessary to further develop the 
medical record.

As such, this matter is REMANDED for the following action:

1.  The RO should ask the veteran to 
submit to VA copies of any evidence in 
his possession relevant to this claim. 

2.  The RO should schedule the veteran 
for an examination to determine whether 
his diagnosed onychomycosis is due to 
either a disease or injury incurred 
during his active military service, or as 
a consequence thereof.  After examining 
the veteran and reviewing his claims 
folder, the examiner should then render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's onychomycosis either began 
during service or as a consequence of the 
veteran's service.  Any opinion rendered 
must be supported by a complete 
rationale. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


